DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the claim recited “a signaling characteristic of characterising signaling“ (on line 7).  It is unclear how the signaling relates to other claim elements (user equipment or access network); and the signaling does not have a defined antecedent basis.  Thus the claim is left in an indefinite state.

With respect to claim 11, the claim recited “a signaling characteristic of characterising signaling“ (on line 9).  It is unclear how the signaling relates to other claim elements (user equipment or access network); and the signaling does not have a defined antecedent basis.  Thus the claim is left in an indefinite state.

With respect to claim 12, the claim recited “a signaling characteristic of characterising signaling“ (on lines 6-7).  It is unclear how the signaling relates to other claim elements (user equipment or access network); and the signaling does not have a defined antecedent basis.  Thus the claim is left in an indefinite state.

With respect to claim 13, the claim recited “a signaling characteristic of characterising signaling“ (on line 9).  It is unclear how the signaling relates to other claim elements (user equipment or access network); and the signaling does not have a defined antecedent basis.  Thus the claim is left in an indefinite state.

With respect to claim 20, the claim recited “a signaling characteristic of characterising signaling“ (on line 9).  It is unclear how the signaling relates to other claim elements (user equipment or access network); and the signaling does not have a defined antecedent basis.  Thus the claim is left in an indefinite state.

With respect to claims 2-10 and 14-19, none of the depending claims resolve the indefinite status of the parent claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 12, 13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gulati et al. (US 2017/0006586 A1; hereafter Gulati).

With respect to claim 1, Gulati discloses a method (Title, Abstract) of operating a user equipment (115 in FIG. 4) in a radio access network (200 in FIG. 2; 125 in FIG. 4), the user equipment (115 in FIG. 4) being configured with a transmission resource pool (412 in FIG. 4; 432 in FIG. 4; 430 in FIG. 4), the transmission resource pool (412 in FIG. 4; 432 in FIG. 4; 430 in FIG. 4) comprising resources for transmission of response control signaling by the user equipment (115 in FIG. 4), the method comprising: 
transmitting response control signaling utilising a resource structure (FIG. 5A; FiG. 5B; 702, 704 in FIG. 7; paragraphs [0066], [0067], see the configuration and signals), the resource structure being selected from the transmission resource pool (412 in FIG. 4; 432 in FIG. 4; 430 in FIG. 4) based on a signaling characteristic of characterising signaling (paragraph [0054]), the resource structure further being selected based on selection control information included in a received selection control message (FIG. 5A; FiG. 5B; 702, 704 in FIG. 7; paragraphs [0066], [0067], see the configuration and signals).


With respect to claim 11, Gulati discloses a computer storage medium (paragraph [0060]) storing a computer program (paragraph [0060]) having instructions that, when executed, cause processing circuitry to at least one of control and perform a method (Title, Abstract) of operating a user equipment (115 in FIG. 4) in a radio access network, the user equipment (115 in FIG. 4) being configured with a transmission resource pool (412 in FIG. 4; 432 in FIG. 4; 430 in FIG. 4), the transmission resource pool comprising resources for transmission of response control signaling by the user equipment (115 in FIG. 4), the method comprising: 
transmitting response control signaling utilising a resource structure (FIG. 5A; FiG. 5B; 702, 704 in FIG. 7; paragraphs [0066], [0067], see the configuration and signals), the resource structure being selected from the transmission resource pool (412 in FIG. 4; 432 in FIG. 4; 430 in FIG. 4) based on a signaling characteristic of characterising signaling (paragraph [0054]), the resource structure further being selected based on selection control information included in a received selection control message (FIG. 5A; FiG. 5B; 702, 704 in FIG. 7; paragraphs [0066], [0067], see the configuration and signals).


With respect to claim 12, Gulati discloses a user equipment (115 in FIG. 4) for a radio access network (200 in FIG. 2; 125 in FIG. 4), the user equipment (115 in FIG. 4) being configured with a transmission resource pool (412 in FIG. 4; 432 in FIG. 4; 430 in FIG. 4), the transmission resource pool comprising resources for transmission of response control signaling by the user equipment (115 in FIG. 4), the user equipment being configured to:
transmit response control signaling utilising a resource structure (FIG. 5A; FiG. 5B; 702, 704 in FIG. 7; paragraphs [0066], [0067], see the configuration and signals), the resource structure being selected from the transmission resource pool (412 in FIG. 4; 432 in FIG. 4; 430 in FIG. 4) based on a signaling characteristic of characterising signaling (paragraph [0054]), the resource structure further being selected based on selection control information included in a received selection control message (FIG. 5A; FiG. 5B; 702, 704 in FIG. 7; paragraphs [0066], [0067], see the configuration and signals).



With respect to claim 13, Gulati discloses a method of operating a radio node (105 in FIG. 4) in a radio access network (200 in FIG. 2; 125 in FIG. 4), the method comprising:
receiving response control signaling from a responding radio node (105, 115 in FIG. 4), the responding radio node (105, 115 in FIG. 4) being configured with a transmission resource pool (412 in FIG. 4; 432 in FIG. 4; 430 in FIG. 4), the transmission resource pool comprising resources for transmission of response control signaling (FIG. 5A; FiG. 5B; 702, 704 in FIG. 7; paragraphs [0066], [0067], see the configuration and signals) by the responding radio node (105, 115 in FIG. 4); and
receiving response control signaling from the responding radio node (105, 115 in FIG. 4) utilising a resource structure, the resource structure being selected based on the transmission resource pool (412 in FIG. 4; 432 in FIG. 4; 430 in FIG. 4) and based on a signaling characteristic of characterising signaling (paragraph [0054]), the resource structure further being selected based on selection control information (FIG. 5A; FiG. 5B; 702, 704 in FIG. 7; paragraphs [0066], [0067], see the configuration and signals)
included in a selection control message (FIG. 5A; FiG. 5B; 702, 704 in FIG. 7; paragraphs [0066], [0067], see the configuration and signals) transmitted to the responding radio node (105, 115 in FIG. 4).


With respect to claim 20, Gulati discloses a radio node (105 in FIG. 4) for a radio access network (200 in FIG. 2; 125 in FIG. 4), the radio node (105 in FIG. 4) being configured to:
receive response control signaling from a responding radio node (105, 115 in FIG. 4), the responding radio node (105, 115 in FIG. 4) being configured with a transmission resource pool (412 in FIG. 4; 432 in FIG. 4; 430 in FIG. 4), the transmission resource pool comprising resources for transmission of response control signaling (FIG. 5A; FiG. 5B; 702, 704 in FIG. 7; paragraphs [0066], [0067], see the configuration and signals) by the responding radio node (105, 115 in FIG. 4); and
receive response control signaling (FIG. 5A; FiG. 5B; 702, 704 in FIG. 7; paragraphs [0066], [0067], see the configuration and signals) from the responding radio node (105, 115 in FIG. 4) utilising a  resource structure, the resource structure being selected based on the transmission resource pool (412 in FIG. 4; 432 in FIG. 4; 430 in FIG. 4) and based on a signaling characteristic of characterising signaling (paragraph [0054]), the resource structure further being selected based on selection control information included in a selection control message transmitted (FIG. 5A; FiG. 5B; 702, 704 in FIG. 7; paragraphs [0066], [0067], see the configuration and signals) to the responding radio node (105, 115 in FIG. 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        December 16, 2022